DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8, 9, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kolmorgen et al. (2851515) in view of Shelton et al. (7932469) and Ziemek (5760334).
 	Kolmorgen et al. discloses a cable comprising two conductors (6/7), each of the two conductors comprising an insulation layer (8/11) surrounding the conductor and a nylon layer (9/12, col. 2, line 25) surrounding the insulation layer, wherein the nylon layer is applied to an outer surface of the insulation layer; and a jacket (13) surrounding the one or more conductors, wherein the jacket layer comprises a polyolefin polymer (col. 2, line 31) (re claims 1 and 4).  Kolmorgen et al. also discloses the insulation layers (8/11) comprising a polyolefin polymer (re claim 5); the polyolefin polymer of the insulation layers comprising an ethylene-based polyolefin polymer (re claim 6); each of the nylon layers comprising a thickness of about 1 mm or less (col. 2, line 29, 1 mil = 0.0254 mm) (re claim 9); and the polyolefin polymer of the jacket layer comprising an ethylene-based polyolefin polymer (re claim 11).
 	Kolmorgen et al. does not disclose the conductors being twisted conductors; the insulation layer comprising a thickness of about 10 mm or less; and the cable 
 	Although not disclosed by Kolmorgen et al., it would have been obvious to one skilled in the art to modify the conductors of Kolmorgen et al. to be twisted conductors since twisted conductor is well-known in the art for being used electrical conductor because of its flexibility.
  	Shelton et al. discloses a cable comprising an insulation layer (15) having a thickness of about 10 mm or less.  It would have been obvious to one skilled in the art to provide the insulation layer (8/11) of Kolmorgen et al. with a thickness of about 10 mm or less as taught by Shelton et al. to provide required impact- and cut-resistant in the cable.
  	Ziemek discloses a cable having a minimum bending radius of about 4 times the overall diameter (col. 4, lines 29-31).  It would have been obvious that depending on the specific use of the resulting cable such as the required flexibility, one skilled in the art would provide the modified cable of Kolmorgen et al. with a minimum bending radius of about 4 times the overall diameter as taught by Ziemek.  
 	It is noted that since the modified cable of Kolmorgen et al. comprises structure and material as claimed, the cable would pass one or more IEC 612034-2 and IEC 60754-1-2 (re claim 1); would pass UL 1581 VW-1 flame test (re claim 
 	Re claim 8, it would have been obvious to one skilled in the art to use nylon 6-6 or nylon 6 for the nylon layer of Kolmorgen et al. to meet the specific use of the resulting cable since nylon 6-6 or nylon 6 is known in the art for being used to protect electrical conductor.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (9412497) in view of Kolmorgen et al. and Ziemek.
Hashimoto et al. discloses a cable comprising two or more twisted conductors (4), each of the two or more conductors comprising an insulation layer (5) surrounding the conductor, wherein each of the insulating layers comprises a thickness of about 10 mm or less (col. 3, lines 14-19, 1.4 mm - 0.8 mm = 0. 58 mm); and a jacket (2) surrounding the one or more conductors, wherein the jacket layer comprises a polyolefin polymer (col. 3, line 28) (re claim 1).  Hashimoto et 
 	Hashimoto et al. does not disclose a nylon layer surrounding the insulation layer, wherein the nylon layer is applied to an outer surface of the insulation layer; and the cable having a minimum bending radius of about 4 times the overall diameter.
 	Kolmorgen et al. discloses a cable comprising one or more conductors, each of the one or more conductors comprising an insulation layer surrounding the conductor, and a nylon layer surrounding the insulation layer, wherein the nylon layer is applied to an outer surface of the insulation layer.  It would have been obvious to one skilled in the art to apply a nylon layer to an outer surface of the insulation layer of Hashimoto et al. as taught by Kolmorgen et al. to provide compression resistant layer around the conductor.
 	Ziemek discloses a cable having a minimum bending radius of about 4 times the overall diameter (col. 4, lines 29-31).  It would have been obvious that depending on the specific use of the resulting cable such as the required flexibility, one skilled in the art would provide the modified cable of Hashimoto et al. with a minimum bending radius of about 4 times the overall diameter as taught by Ziemek.  
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Hashimoto et al. in view of Kolmorgen et al. and Ziemek as applied to claim 1 above, and further in view of Schneider et al. (2002/0041743).
  	Claim 16 additionally recites the cable having a weight of about 160 kg/km. Schneider et al. discloses a cable having a weight of about 160 kg/km (Table 1). It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of Hashimoto et al. to have a weight of about 160 kg/km as taught by Schneider et al.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant and Declaration under 37 CFR 1.132 (the Declaration) argue that Kolmorgen does not disclose twisted conductors, a paralleled conductor configuration.  Examiner would disagree.  First, if applicant and the Declaration meant to recite that conductors 15 of the present application are twisted 
 	Applicant argues that the specific application described Shelton 's cable is not the cables described in Kolmorgen.  Examiner would disagree because both Shelton and Kolmorgen direct to electrical cables; and the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	Applicant argues that it is not clear how one skilled in the art would have any reasonable expectation that a bending radius of Ziemek could simply be "provided" to the structurally dissimilar cable of Kolmorgen.  Examiner would 
 	Regarding combination of Hashimoto, Kolmorgen and Ziemek, the above response is equally applied herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847